    Case
      Case
         1:19-cv-08647-JPO
            1:19-cv-08647 Document
                            Document
                                   3 4Filed
                                         Filed
                                            09/17/19
                                               09/18/19Page
                                                         Page
                                                            1 of
                                                               12of 2




9/18/2019                                                /S/ P. NEPTUNE
Case
  Case
     1:19-cv-08647-JPO
        1:19-cv-08647 Document
                        Document
                               3 4Filed
                                     Filed
                                        09/17/19
                                           09/18/19Page
                                                     Page
                                                        2 of
                                                           22of 2
